IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KHALIL HAMMOND,                             :   No. 211 WAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
ROBERT MICHAEL KRAK, D.M.D.,                :
SUPERINTENDENT LOUIS FOLINO,                :
SECRETARY JOHN E. WETZEL, DORINA            :
VARNER AND JOHN OR JANE DOES #1-            :
3,                                          :
                                            :
                   Respondents


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.